 

 

AO 245B (Rev. 051]5!2018) Judgment in aCriminal Pet‘ty CaSe (Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V- (For Offenses Committed On or Ai'ter November l, 1987)

lose Mario GOmeZ_Aguilar Case Number: 3:18-mj-22993-BLM

Robert Carriedo

Defendam ’s Attorney
REGISTRATION NO. 78065298

THE DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
811325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
|Xl Count(S) l of Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

lX| Assessment: $10 WAIVED Fine: WAIVED
§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

to _
t HoNoRABLE BAZ §ARA L_ MAJOR

l
j DEC 0 4 2913 UNITED sTATEs MAGISTRATE IUDGE

 

     

 

 

cr » "T:s cis n mci count
soui :-is -…i z_;ii;-; 1 iiic'r oi-- caiiip;il§~iTi¢ ‘
m ""_“”““"““U“ ' 3118-mj-22993-BLM

NM...».»~---~~v ~_*-“"

 
 

 

 

 

